IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. PD-0051-14

                               HENRY TAYLOR, JR., Appellant

                                                    v.

                                     THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SIXTH COURT OF APPEALS
                           GREGG COUNTY

        J OHNSON, J., filed a dissenting opinion.

                               DISSENTING OPINION

         All sides seem to agree that appellant is monumentally inept at business. The evidence

establishes that he is also monumentally inept at installing signs. The trouble seems to have started

when his father “stepped out” of the business, leaving appellant to both run the business side and the

installation side unsupervised. Appellant has proved himself to be completely unable to perform

either task. But that is not a crime. This is a contract dispute, and it should be left to the civil courts

to resolve it. I respectfully dissent.


Filed: December 10, 2014
Publish